IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: K.L., A MINOR         : No. 203 EAL 2018
                                          :
                                          :
PETITION OF: R.B.-P., GUARDIAN            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.